Citation Nr: 0203269	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  94-44 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Claimant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Claimant


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.  He died in September 1992; the claimant is 
the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The claimant appeared at a hearing 
at the RO in May 1995.  In August 1996 the Board remanded the 
case to the RO for additional development.

In a July 1999 decision, the Board denied service connection 
for the cause of the veteran's death.  The claimant appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2000, the Secretary, in 
light of the enactment of Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq.  (West Supp. 2001), 
filed a Motion For Remand of this decision.  In a March 2001 
order, the Court granted the Secretary's Motion for Remand, 
vacated the Board's July 1999 decision, and remanded the case 
to the Board.  In January 2002, the appellant changed her 
representation to Disabled American Veterans.  


FINDINGS OF FACT

1.  The veteran died in September 1992.

2.  At the time of his death, the veteran was not service 
connected for any disabilities.

3.  The immediate cause of the veteran's death was 
cardiorespiratory failure due to metastatic pancreatic 
carcinoma, which was first manifested many years after 
service.

4.  The competent evidence does not establish that the 
veteran's death due to pancreatic cancer was the result of a 
disease contracted or injury sustained during active duty, 
including exposure to ionizing radiation or exposure to 
mustard gas.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death, pancreatic cancer, was 
not incurred or aggravated in service, and may not be 
presumed to have been incurred in service, including as a 
result of exposure to ionizing radiation or exposure to 
mustard gas.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103A, 5103, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 
3.311, 3.312, 3.316 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant has not contended that the veteran's pancreatic 
carcinoma was manifest during service or within one year of 
separation from service.  Rather, she asserts that the 
veteran's death was due to his exposure to ionizing radiation 
during atmospheric nuclear weapon detonation during service.  
Alternatively, she contends that the veteran's death was due 
to his exposure to mustard gas during service.  

Service medical records reveal no complaints, findings, or 
treatment of pancreatic cancer.  His service medical and 
personnel records do reflect that the veteran was initially 
assigned to a chemical decontrol company at Camp Siebert, 
Alabama and Edgewood Arsenal, Maryland from 1943 to 1944 and 
then served in an Engineering Dump Truck Company in Guam, 
Okinawa, and Korea during 1945.  The evidentiary record 
reveals that the veteran's death in September 1992, at age 
82, was the result of cardiorespiratory failure due to 
metastatic pancreatic carcinoma.

Evidence of record shows that prior to his death, the 
veteran, in statements submitted in December 1986 and January 
1989, claimed that he was exposed to radiation while 
stationed in Seoul, Korea, at the time the atomic bomb was 
detonated in Hiroshima, Japan and that he had been exposed to 
radiation from the bombs used in Japan while serving in 
Pusan, Korea, in August 1945.

Private medical records dated in December 1985 included 
diagnoses of inferior myocardial infarction and essential 
hypertension.  Private medical records from June 1992 to July 
1997 reveal the diagnosis of metastatic pancreatic 
adenocarcinoma.  There were no opinions as to etiology of 
these diseases of record.

In October 1992, the claimant filed a claim for VA death 
benefits in which she claimed the veteran's cause of death 
resulted from service.  The claimant reported that the 
veteran told her he had been exposed to nuclear radiation 
during service in World War II.

At the May 1995 hearing, the claimant's then representative 
argued that the veteran had been exposed to mustard gas 
during active service which resulted in disorders 
contributing to his death.  It was also asserted that the 
veteran had been mistaken in his earlier statements in which 
he reported he had served in Korea, possibly due to illness 
and medication, but that records showed the veteran had 
served in the Pacific theater from March 1945 to November 
1945.  It was also claimed that the veteran's cause of death 
may have been related to treatment for syphilis he received 
during active service.  An article from a June/July 1993 
veterans service organization publication and a copy of an 
undated VA press release, which 

discussed mustard gas and radiation exposure illnesses, were 
submitted for inclusion in the record.

In a January 1997 report, the Defense Special Weapons Agency 
noted a review of morning reports did not show the veteran 
was present with the American occupation forces in Hiroshima 
or Nagasaki and that available records placed him hundreds of 
miles from either city.  It was noted, based upon the 
evidence of record, that because the veteran's potential for 
radiation exposure was so limited, a dose estimate had not 
been calculated.  The report stated that personnel stationed 
as far away as Okinawa and Korea would not have been exposed 
either to prompt radiation or the primary fallout from the 
strategic atomic bombings of Hiroshima or Nagasaki.

In March 1998, the morning reports from the veteran's 
engineering company for the period from March 1945 to October 
1945 were received.  These documents indicate that the 
veteran's unit served in Guam from March 1945 to June 1945 
and then moved to Okinawa in July 1945.  An October 1945 
morning report reveals that the veteran was one of those 
members released from present assignment and duty and sent to 
Korea.  

In subsequent statements, the claimant submitted a 
chronological report of medical treatment the veteran 
purportedly received during and after service.  She also 
claimed the veteran had a disease which was incurred in 
combat, that he was exposed to mustard gas during chamber and 
field tests during active service, and that he had been 
exposed to radiation during training near a government atomic 
energy reservation in the state of Washington.  She stated 
that doctors had indicated the veteran had hypertension and 
renal disease which were related to service.  The claimant 
also reported that the veteran told her that he obtained 
sightseeing passes at the end of his tour and visited 
Nagasaki where he ate local food and drank the local water.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).  Service connection for a disability that is claimed 
to be attributable to radiation exposure during service can 
be demonstrated by three different methods.  First, there are 
several types of cancer that may be presumptively service 
connected, to include pancreatic cancer, if manifested to the 
requisite degree within the first postservice year.  38 
U.S.C.A. § 1112(c) (West 1991); see also 38 C.F.R. § 3.309(d) 
(2001).  Second, 38 C.F.R. § 3.311(b) (2001) provides a list 
of "radiogenic diseases" that will be service connected 
provided that certain conditions specified in that regulation 
are met, including an opinion by the Chief Medical Director.  
Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Davis v. Brown, 10 Vet. App. 209 (1997) (citing 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996) aff'd sub nom., Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997)).

A "radiation-exposed veteran" is a veteran who while serving 
on active duty or on active duty for training or inactive 
duty training participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3). "Radiation-risk activity" is defined as 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946. 
38 C.F.R. § 3.309(b).  "Radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation; pancreatic 
cancer is included on the list of known radiogenic diseases.  
38 C.F.R. § 3.311(b)(2).

Service connection may also be granted for certain 
disabilities as a result of mustard gas or Lewisite exposure 
during active service.  38 C.F.R. § 3.316 (before and after 
August 18, 1994).  In August 1994, VA regulations pertinent 
to claims based on the chronic effects of exposure to mustard 
gas were amended.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Previously, VA law provided that exposure to mustard gas 
while participating in full-body, field or chamber 
experiments to test protective clothing or equipment during 
World War II, together with the development of a chronic form 
of laryngitis, bronchitis, emphysema, asthma, conjunctivitis, 
keratitis, and corneal opacities was sufficient to establish 
service connection for that disorder.  38 C.F.R. § 3.316 
(prior to August 18, 1994).

Current law provides that exposure to specified vesicant 
agents during active military service under the circumstances 
described below together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition: (1) Full-body exposure 
to nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer, or 
squamous cell skin cancer, (2) Full-body exposure to nitrogen 
or sulfur mustard or Lewisite during active military service 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD), (3) Full-body exposure 
to nitrogen mustard during active military service together 
with the subsequent development of acute nonlymphocytic 
leukemia.  38 C.F.R. § 3.316 (2001). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.304(d) (2001).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the claimant is 
required to meet the evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Upon review the evidence of record, the Board finds no 
competent medical evidence in the claims file indicating that 
the veteran's cause of death was due to a disorder related to 
active service.  The Board notes that the Defense Special 
Weapons Agency determined that the veteran was not exposed to 
radiation while serving in the Pacific theater during World 
War II.  The claimant's statements to the contrary, there is 
no other evidence of record to support that the veteran was 
exposed to radiation from the atomic bomb blasts.  Although 
pancreatic cancer is listed as a radiogenic disease, there is 
no medical evidence of record specifically relating the 
veteran's pancreatic cancer to radiation exposure in service.  
Thus, the Board finds the provisions of 38 C.F.R. §§ 3.309, 
3.311 are not applicable.  

Additionally, the Board acknowledges that the veteran was 
initially assigned to a chemical decontrol unit and served at 
Camp Siebert and Edgewood Arsenal, where mustard gas testing 
was known to occur.  However, the record is unclear as to 
whether the veteran sustained full-body exposure to mustard 
gas during active service.  Moreover, the veteran's cause of 
death did not result from a disability which may be presumed 
to be service connected because of mustard gas or Lewisite 
exposure during active service and there is no medical 
evidence of record specifically relating the veteran's 
pancreatic cancer to mustard gas or Lewisite exposure in 
service.  

There is also no competent medical evidence demonstrating 
that a disease for which the presumption of service 
connection may be warranted contributed substantially or 
materially to the cause of death.  See 38 C.F.R. § 
3.312(c)(3).  The Board further finds the record does not 
demonstrate the veteran's cause of death was due to a disease 
incurred as a result of service.  Pertinent disability was 
not manifested in service or for many years thereafter and 
there is no competent evidence linking pancreatic carcinoma 
to active service.  The record lacks evidence of a nexus, or 
link, between the veteran's pancreatic cancer and his active 
service.  

In the instant case, the Board finds that the only evidence 
of record of a relationship between the veteran's death due 
to pancreatic cancer and his service are the claimant's 
assertions.  There is no indication in the record that she 
has any professional medical training or expertise to render 
her competent to make such medical opinion.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Thus, the preponderance of the evidence fails to establish a 
basis for service connection for the cause of the veteran's 
death.  For the reasons set forth previously, the medical 
evidence does not link the fatal cancer to the veteran's 
active service, to include exposure to ionizing radiation, to 
exposure to mustard gas, or a disease or disability incurred 
therein.  Accordingly, claim for service connection for cause 
of death is denied.


VCAA considerations

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

The Board has conducted a complete and thorough review of the 
claims folder.  As the Board has found that all pertinent 
evidence has been associated with the claims folder as 
regards this claim, further assistance on the part of the VA 
is not warranted.  In addition, by virtue of the decision, 
statement of the case, supplemental statements of the case, 
and the Court's March 2001 remand to the Board, the claimant 
was notified of the information necessary to substantiate 
this claim.  Accordingly, the Board finds that duty to assist 
and notify as set forth by the VCAA was satisfied in this 
case.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

